DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Overberger, Erik, and Reg. No. 48556 on 10/08/2021.
The application has been amended as follows:
	1. 	(Original) A computer-implemented method for utilizing a temporal recurrent network for online action detection, comprising: 
	receiving image data that is based on at least one image captured by a vehicle camera system; 
	analyzing the image data to determine a plurality of image frames, wherein the plurality of image frames include at least one past image frame, and a current image frame; 
	completing feature representation of pseudo future information to output at least one predicted action based on sequentially running an encoder and a decoder of the temporal recurrent network with respect to spatial-temporal features included within the plurality of image frames; 
	outputting at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and the at least one predicted action; and 	
	controlling a vehicle to be autonomously driven based on a naturalistic driving behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving 
2. 	(Original) The computer-implemented method of claim 1, wherein analyzing the image data to determine the plurality of image frames includes down sampling the image data, wherein the down sampled image data is converted into the plurality of image frames.  
3. 	(Currently Amended) The computer-implemented method of claim 1, wherein analyzing the image data to determine [[a]] the plurality of image frames includes performing spatial-temporal feature extraction that pertains to object recognition and scene recognition on the at least one past image frame and the current image frame.  
4. 	(Currently Amended) The computer-implemented method of claim 3, wherein at least one feature vector is extracted from the at least one past image frame and the current image frame that is associated with at least one spatial-temporal feature within the at least one past image frame and the current image frame, wherein the at least one feature vector is classified from a target frame of [[a]] the plurality of image frames into a predefined behavioral event that is determined from a list of predetermined driving behaviors stored upon the naturalistic driving behavior data set.  
5. 	(Original) The computer-implemented method of claim 3, wherein outputting the at least one goal-oriented action includes decoding to output the at least one predicted action based on a feature representation that is predicted to occur at an immediate future point in time.  
6. 	(Original) The computer-implemented method of claim 5, wherein a future representation of the at least one predicted action is obtained by average pooling hidden states based on the feature vectors associated with the spatial-temporal features extracted from the at least one past 
7. 	(Original) The computer-implemented method of claim 6, wherein outputting the at least one goal-oriented action includes the encoder of the temporal recurrent network concatenating at least one feature vector that is extracted for the at least one past image frame, the current image frame, and a future feature associated with the future representation of the predicted action.  
8. 	(Original) The computer-implemented method of claim 7, wherein outputting the at least one goal-oriented action includes outputting at least one action determined during a current frame based on the concatenation completed by the encoder of the temporal recurrent network, wherein a driving scene is evaluated to determine at least one driver action that is conducted absent any external stimuli that is presented within a surrounding environment of the vehicle.  
9. 	(Original) The computer-implemented method of claim 1, further including classifying at least one stimulus-driven action based on evaluating at least one behavioral event and the image data, wherein an external stimuli is determined to be a cause of the at least one behavioral event, wherein controlling the vehicle to be autonomously driven is based on the naturalistic driving behavior data set that includes the at least one stimulus-driven action.  
10. 	(Original) A system for utilizing a temporal recurrent network for online action detection, comprising: 	
	a memory storing instructions when executed by a processor cause the processor to: receive image data that is based on at least one image captured by a vehicle camera system; 	analyze the image data to determine a plurality of image frames, wherein the plurality of image frames include at least one past image frame, and a current image frame; 	

	output at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and at least one predicted action; and 
	control a vehicle to be autonomously driven based on a naturalistic driving Page 4 of 21Application No.: 16/159194 Reply to Office Action of: July 8, 2021 behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving behavior data set is stored and pre-trained with annotations associated with a plurality of goal-oriented actions.  
11. 	(Original) The system of claim 10, wherein analyzing the image data to determine the plurality of image frames includes down sampling the image data, wherein the down sampled image data is converted into the plurality of image frames.  
12.	 (Currently Amended) The system of claim 10, wherein analyzing the image data to determine [[a]] the plurality of image frames includes performing spatial-temporal feature extraction that pertains to object recognition and scene recognition on the at least one past image frame and the current image frame.  
13.	 (Currently Amended) The system of claim 12, wherein at least one feature vector is extracted from the at least one past image frame and the current image frame that is associated with at least one spatial-temporal feature within the at least one past image frame and the current image frame, wherein the at least one feature vector is classified from a target frame of [[a]] the 
14. 	(Original) The system of claim 12, wherein outputting the at least one goal-oriented action includes decoding to output the at least one predicted action based on a feature representation that is predicted to occur at an immediate future point in time.  
15. 	(Currently Amended) The system of claim 14, wherein [[a]] the future representation of the at least one predicted action is obtained by average pooling hidden states based on the feature vectors associated with the spatial-temporal features extracted from the at least one past image frame and the current image frame, wherein the at least one predicted action is output based on the future representation of the at least one predicted action.  
16. 	(Original) The system of claim 15, wherein outputting the at least one goal-oriented action includes the encoder of the temporal recurrent network concatenating at least one feature vector that is extracted for the at least one past image frame, the current image frame, and a future feature associated with the future representation of the predicted action.  
17. 	(Original) The system of claim 16, wherein outputting the at least one goal-oriented action includes outputting at least one action determined during a current frame based on the concatenation completed by the encoder of the temporal recurrent network, wherein a driving scene is evaluated to determine at least one driver action that is conducted absent any external stimuli that is presented within a surrounding environment of the vehicle.  
18.	(Original) The system of claim 10, further including classifying at least one stimulus-driven action based on evaluating at least one behavioral event and the image data, wherein an external stimuli is determined to be a cause of the at least one behavioral event, wherein 
19. 	(Original) A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: 	
	receiving image data that is based on at least one image captured by a vehicle camera system; 
	analyzing the image data to determine a plurality of image frames, wherein the plurality of image frames include at least one past image frame, and a current image frame; 
	completing feature representation of pseudo future information to output at least one predicted action based on sequentially running an encoder and a decoder of the temporal recurrent network with respect to spatial-temporal features included within thePage 6 of 21Application No.: 16/159194 Reply to Office Action of: July 8, 2021plurality of image frames; 
	outputting at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and at least one predicted action; and 	
	controlling a vehicle to be autonomously driven based on a naturalistic driving behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving behavior data set is stored and pre-trained with annotations associated with a plurality of goal-oriented actions.  
20. 	(Original) The non-transitory computer readable storage medium of claim 19, further including classifying at least one stimulus-driven action based on evaluating at least one behavioral event and the image data, wherein an external stimuli is determined to be a cause of 
Status of Claims
This is an Allowability Notice regarding application No. 16/159,194.
A Request for Continued Examination (RCE) was filed 09/24/2021.
Claims 1, 3, 4, 6, 7, 10, 12, 13, 15, 16, and 19 have been amended.
An Examiner’s amendment was granted on 10/08/2021 amending Claims 3-4 and 12-13.
Claims 1-20 are fully considered and pending in Instant Application.
Response to Arguments/Rejections
In light of Applicant’s RCE, filed 09/24/2021, with respect to Application No.
16/159,194, the arguments have been fully considered and are persuasive. The Applicant amendments have overcome U.S.C. § 103 were raised in the previous action; therefore the previous 35 U.S.C. § 103 claim rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Seo in view of Shalev-Shwartz teaches
	a computer-implemented method for utilizing a temporal recurrent network for online action detection, comprising: 
	receiving image data that is based on at least one image captured by a vehicle camera system;  

	…; 
	outputting at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and the at least one predicted action; and…
	However, neither Seo nor Shalev-Shwartz either individually or dependently on other prior art teaches a computer-implemented method for utilizing a temporal recurrent network for online action detection, comprising:
	…
	completing feature representation of pseudo future information to output at least one predicted action based on sequentially running an encoder and a decoder of the temporal recurrent network with respect to spatial-temporal features included within the plurality of image frames
	… 
	controlling a vehicle to be autonomously driven based on a naturalistic driving behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving behavior data set is stored and pre-trained with annotations associated with a plurality of goal-oriented actions.
	Regarding claim 10 Seo in view of Shalev-Shwartz teaches 
	a system for utilizing a temporal recurrent network for online action detection, comprising: 	

	analyze the image data to determine a plurality of image frames, wherein the plurality of image frames include at least one past image frame, and a current image frame; 
	…
	output at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and at least one predicted action; and…
	However, neither Seo nor Shalev-Shwartz either individually or dependently on other prior art teaches a system for utilizing a temporal recurrent network for online action detection, comprising:
	…
	complete feature representation of pseudo future information to output at least one predicted action based on sequentially running an encoder and a decoder of the temporal recurrent network with respect to spatial-temporal features included within the plurality of image frames; 
	…
	control a vehicle to be autonomously driven based on a naturalistic driving Page 4 of 21Application No.: 16/159194 Reply to Office Action of: July 8, 2021 behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving behavior data set is stored and pre-trained with annotations associated with a plurality of goal-oriented actions.	
	Regarding claim 19 Seo in view of Shalev-Shwartz teaches

	analyzing the image data to determine a plurality of image frames, wherein the plurality of image frames include at least one past image frame, and a current image frame; 
	… 
	outputting at least one goal-oriented action as determined during the current image frame, wherein the at least one goal-oriented action is based on the at least one past image frame, the current image frame, and at least one predicted action; and…	
	However, neither Seo nor Shalev-Shwartz either individually or dependently on other prior art teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:
	….
	completing feature representation of pseudo future information to output at least one predicted action based on sequentially running an encoder and a decoder of the temporal recurrent network with respect to spatial-temporal features included within thePage 6 of 21Application No.: 16/159194 Reply to Office Action of: July 8, 2021plurality of image frames;
	…
	controlling a vehicle to be autonomously driven based on a naturalistic driving behavior data set that includes the at least one goal-oriented action, wherein the naturalistic driving 
Claims 2-9 depend from 1, 11-18 depend from 10, and 20 depend from 19 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, the current claims are in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/12/2021